Citation Nr: 1451621	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-32 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for bronchial asthma.

2.  Entitlement to an initial rating higher than 20 percent for chronic lumbosacral paraspinal spasms.

3.  Entitlement to an initial rating higher than 10 percent for instability of the left knee.

4.  Entitlement to an initial rating higher than 10 percent for left knee meniscal tear.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to December 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2014, the Veteran had a personal hearing before the undersigned Veterans Law Judge (VLJ).

These appeals are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  


REMAND

Unfortunately, a remand is required in this case to ensure that the evidence is fully developed and that due process requirements are met.

In regards to the Veteran's claim for an increased rating for asthma, in January 2012, the Veteran authorized the RO to obtain medical records from San Jacinto Hospital.  She apparently received treatment for her asthma there in or around January 2012.  There is no indication from the file that these records were requested.  38 C.F.R. § 3.159(c)(1).

In regards to her left knee, the Veteran testified during her hearing that her symptoms had increased in severity.  Accordingly, she should be provided an updated VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Olsen v. Principi, 3 Vet. App. 480 (1992).  Similarly, in regards to her lumbar spine, she testified that she is barely able to bend forward.  This testimony suggests an increase in the severity of her symptoms since her last examination, when she had almost full forward flexion.  Accordingly, she should be provided an updated examination of her spine, as well.  Id.

Finally, her claim for a TDIU is inextricably intertwined with her other claims, and is being remanded along with them.  The Board notes that she was given an opportunity to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940), via letter sent in July 2013, and that she did not respond.  The record indicates that she was homeless in June 2013.  Because of her homelessness, there is a possibility that she did not receive the letter or application.  Accordingly, on remand, she should be given another opportunity to complete and submit the application.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another copy of the VCAA notice letter advising her of the information and evidence needed to substantiate a claim for a TDIU.  Ask her to complete VA Form 21-8940.

2.  Contemporaneously with the above, ask the Veteran to identify any additional treatment she has received for her asthma, left knee, and lumbar spine since December 2013.  Make arrangements to obtain all identified records not already associated with the file.  

In particular, ask her to authorize VA to obtain records from San Jacinto Hospital in Baytown, Texas.

3.  Schedule the Veteran for an appropriate examination of the lumbar spine and left knee for a report on the current severity of these disabilities.  The examiner is asked to conduct a complete examination, including all relevant diagnostic testing.  The examiner is asked to review the claims file prior to the examination.

In regards to her left knee and her lumbar spine, range of motion measurements should be taken with a goniometer.  The examiner should state the range of motion in degrees and the point at which any pain is demonstrated.  Testing should be repeated three times.  The functional effects of each disability are to be discussed.  If the Veteran endorses flare-ups, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  The examiner should indicate whether each disability is productive of decreased or abnormal excursion, strength, speed, coordination, or endurance, or less or more movement than is normal, weakened movement, excess fatigability, or pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  The examiner should indicate if any of these factors, including painful motion, result in any additional limitation of motion or additional functional loss.  

In regards to her left knee, the examiner should also determine whether there is any evidence of recurrent subluxation or lateral instability of the knees, and if so, to what extent (severe, moderate, or slight).  All symptoms related to her meniscal tear are to be listed, as well.  

In regards to her lumbar spine, the examiner is asked to comment as to whether the Veteran's motion is so restricted as to amount to ankylosis.  Also, the examiner should comment on whether the Veteran's intervertebral disc syndrome (IVDS) involves incapacitating episodes and, if so, list the total duration of them during the past 12 months.

All rendered opinions should be accompanied by explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



